Debele, J.
(dissenting).
The extent of the plaintiff’s injuries is accurately stated in the prevailing opinion. His physician says he will always require an attendant. We can think in terms of hope, in view of the results that are being accomplished in the rehabilitation of maimed men, of a time when he will be able to make serviceable use of the stumps of his arms in caring for himself, and that he may be able to do useful service in some line of endeavor, and that his life will not be, devoid of enjoyment or usefulness. My own view is that he will do many things, and that his *484disability will not be as great as is claimed in his behalf. Much depends upon his ambition and determination, apd natural aptitude. The award is of a large amount for a great disability. I am content that the composite judgment of a jury of practical men, approved by the trial court, fix the damages, and so I dissent from a reduction.